1 ,PER CURIAM.
On August 18, 2004, the Supreme Court of Louisiana transferred the appeal of the Honorable W. Fox McKeithen (“McKeithen”), in his capacity as Louisiana’s Secretary of State, to this court for consideration of a judgment of the Civil District Court for the Parish of Orleans preliminarily enjoining the state from placing a proposed constitutional amendment on the ballot for 18 September 2004. The Supreme Court determined that it did not have appellate jurisdiction of the matter pursuant to La. Const, art. Y, § 5(D) because no law or ordinance had been declared unconstitutional; this court has appellate jurisdiction of the matter by virtue of La. Const, art. V, § 10(A). See Forum for Equality PAC v. City of New Orleans, 2004-2104 (La.8/17/04), 882 So.2d 543.
Since the trial court’s rendition of the judgment granting the writ of preliminary injunction on August 13, 2004, the trial court rendered a judgment on August 20, 2004, granting a writ of permanent injunction enjoining the state from placing the proposed amendment, Act 926 of the 2004 Regular Session of the Louisiana Legislature,1 on the ballot on September 18, 2004. *1173The granting of a 1 ¿writ of permanent injunction moots the preliminary injunction. Armstrong v. Armstrong, 181 So.2d 876, 877 (La.App. 4th Cir.1966); Mount Gideon Baptist Church, Inc. v. Robinson, 2001-0749 (La.App. 1 Cir. 2/15/02), 812 So.2d 758, 762.
Accordingly, we dismiss the present appeal as moot.

APPEAL DISMISSED AS MOOT.


. Act 926 provides:
A JOINT RESOLUTION
Proposing an amendment to the Constitution of Louisiana, to enact
*1173Article XII, Section 15, relative to marriage; to require that marriage in the state shall consist only of the union of one man and one woman; to provide that the legal incidents of marriage shall be conferred only upon such union; to prohibit the validation or recognition of the legal status of any union of unmarried individuals; to prohibit the recognition of a marriage contracted in another jurisdiction which is not the union of one man and one woman; to provide for submission of the proposed amendment to the electors and provide a ballot proposition; and to provide for related matters.
Section 1. Be it resolved by the Legislature of Louisiana, two-thirds of the members elected to each house concurring, that there shall be submitted to the electors of the state of Louisiana, for their approval or rejection in the manner provided by law, a proposal to add Article XII, Section 15 of the Constitution of Louisiana, to read as follows:
§ 15. Defense of Marriage
Section 15. Marriage in the state of Louisiana shall consist only of the union of one man and one woman. No official or court of the state of Louisiana shall construe this constitution or any state law to require that marriage or the legal incidents thereof be conferred upon any member of a union other than the union of one man and one woman. A legal status identical or substantially similar to that of marriage for unmarried individuals shall not be valid or recognized. No official or court of the state of Louisiana shall recognize any marriage contracted in any other jurisdiction which is not the union of one man and one woman.
Section 2. Be it further resolved that this proposed amendment shall be submitted to the electors of the state of Louisiana at the statewide election to be held on September 18, 2004.
Section 3. Be it further resolved that on the official ballot to be used at said election there shall be printed a proposition, upon which the electors of the state shall be permitted to vote FOR or AGAINST, to amend the Constitution of Louisiana, which proposition shall read as follows:
To provide that marriage in this state shall consist of the union of one man and one woman, that legal incidents of marriage shall not be conferred on a member of any union other than such union, and that the state shall not validate or recognize a legal status identical or substantially similar to that of marriage for unmarried individuals or any marriage contracted in any other jurisdiction which is not the union of one man and one woman. (Adds Article XIII, Section 15)